Citation Nr: 1403122	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  06-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to September 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned at a January 2010 hearing at the RO.  A hearing transcript has been associated with the claims file. 

In December 2010 and September 2012, the Board remanded the claim for additional development.  

The Board notes that the Veteran submitted an April 2013 claim for an increased rating for tinea pedis.  As this claim has not been adjudicated, it is not properly before the Board.  The Board refers this issue to the Agency of Original Jurisdiction for appropriate action.


FINDING OF FACT

The Veteran's pre-existing "knock knee" condition was aggravated beyond a natural progression during service and resulted in current bilateral knee osteoarthritis.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder are met.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Here, the Veteran's 'knock knee' condition was noted upon his entrance into service.  Additionally, a November 2013 orthopedic medical expert opined that the Veteran's pre-existing 'knock knee' condition was most appropriately classified as a congenital disease, and that such congenital disease had been aggravated by physical activities during his active service and resulted in his current osteoarthritis.  Accordingly, service connection has been established.


ORDER

Service connection for a bilateral knee disorder is granted.



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


